PER CURIAM:
Claimant furnished Armstrong Excelón floor tile and brush-on adhesive for use at Guthrie Center. Purchase Order Number 109 in the amount of $458.85 was not paid because it was submitted after the close of the fiscal year during which the supplies were furnished. The respondent admits the validity of the claim, that there were sufficient funds with which to' pay the claim, and that the claimant is entitled to payment.
Accordingly, the Court makes an award in favor of the claimant in the amount of $458.85.
Award of $458.85.